DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           TYRONE C. JONES,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-3776

                               [April 6, 2016]

                      ON CONCESSION OF ERROR

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Edward H. Merrigan,
Jr., Judge; L.T. Case No. 06-15588CF10B.

   Tyrone C. Jones, Avon Park, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant Tyrone Jones appeals the summary denial of his rule 3.850
motion for post-conviction relief. The State concedes that the trial court
erred in failing to allow Jones an opportunity to amend the motion. See
Fla. R. Crim. P. 3.850(f)(2); Spera v. State, 971 So. 2d 754 (Fla. 2007). We
therefore reverse and remand for the trial court to afford Jones an
opportunity to file a facially sufficient motion.

   Reversed and remanded.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.